3Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on August 20, 2021 has been received and made of record. In response to Non-Final Office Action mailed on May 27, 2021, Applicants amended claims 1, 3, 4, 12, and 18 of which claims 1 and 18 are independent claims. Claims 5-11, 14-17, 19 and 20 are maintained. Applicants cancelled dependent claims 2 and 13 after the Non-Final Office Action. No claim has been added as new claim. Therefore, claims 1, 3-12 and 14-20 are pending for consideration.
Allowable Subject Matter

3.	Claims 1, 3-12 and 14-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 18: None of the cited references in record, alone or in combination, provide reasonable motivation to fairly teach or suggest the applicant’s invention, “----, the plurality of driving electrode portions comprises a plurality of first driving electrode portions each of which extends along a second direction perpendicular to the first direction and a plurality of second driving electrode portions each of which extends along an oblique direction with respect to the first direction and the second direction, each of the plurality of first driving electrode portions extends along the second direction is coupled to one of the plurality of second driving electrode portions at one end, and coupled to another of the plurality of second driving electrode portions at the other end(figs.1-2, and related text described in Specification submitted on October 18, 2019)” with all other limitations cited in claims 1 and 18 respectively.

Claims 3-12, 14-17, 19 and 20 are also allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692